DETAILED ACTION
This is in response to the applicant’s communication filed on January 23, 2020, wherein:
Claims 1-17 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 2 is objected to because of the following informalities:  “wherein the user interface is for a new position positing” should read “wherein the user interface is for a new position posting.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a system and therefore, falls into a statutory category.  Similar independent claims 1 and 10 recite a system and a computer readable medium, and therefore, also fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of identifying at least a subset of a corpus of positions, predicting a desired experience, and determining that there is a conflict between the predicted and specified desired experience are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting that the method is implemented by “one or more processors” (claim 1 and claim 10) and involves a memory (claim 10), nothing in the claim elements precludes the steps from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a memory (claim 10) and one or more processors (claims 1 and 10).  The computer components are recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that they amount to no more than mere instructions to apply the exception using generic computer components.  Additionally, the “receiving” and “presenting” limitations are considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the identifying, predicting, and determining steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized some of the computer functions claimed (the “receiving” and “presenting a notification” limitations) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec, and identifying presenting offers as WURC, as recognized by OIP Techs).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-9 and 11-17 merely add further details of the abstract steps/elements recited in claim 1 and claim 10 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-9 and 11-17 are also non-statutory subject matter.

Dependent claims 2, 3, 11, and 12 provide further descriptive limitations of elements describing the type of user interface (for a new position posting which is public), which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 4, 7, 8, 15, and 16 provide further descriptive limitations of elements relating to the notification, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 5, 6, 13, and 14 provide further descriptive limitations of elements describing the determining that there is a conflict which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 9 and 17 provide further descriptive limitations of elements describing how the corpus of positions is identified, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-12, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 20170154311), in view of Wu et al. (US 20170344556).

Referring to claim 1:
Lewis discloses a method implemented by one or more processors, the method comprising: 

receiving new position information provided at a user interface by a user, wherein the new position information specifies candidate qualifications for filling a new position, and wherein the candidate qualifications for filling the new position include a specified desired experience {Lewis [0018][0021] ...a system receives a job title and a location for an available employment position [0018] and ...the position identifies an amount of experience. For example, a position may indicate “Senior Accountant,” “Entry Level Programmer,” or the like [0021]}; 

identifying at least a subset of a corpus of positions based on at least some of the candidate qualifications {Lewis [0018] The system then retrieves one or more profiles at an online social networking service for users that are currently employed in positions that match the job title and location [0018]}; 

predicting a desired experience for filling the new position based on the subset of the corpus of positions {Lewis [0018][0023][0029][0071] ...the recommended qualifications are more likely to include relevant skills, experience, education level, or the like, for the available position. Furthermore, by including qualifications from many other profiles for similarly skilled persons, a generated recommendation is more likely to include a comprehensive list of qualifications. A further benefit is that a user posting an available position need simply provide a job title and a location. In response, the system generates a list of qualifications that are appropriate for the available position [0023]}.

Lewis discloses a system for recommending position qualifications to be included in a description of an available position/job (abstract).  Lewis does not disclose determining that there is a conflict between the predicted desired experience and the specified desired experience; and responsive to determining that there is the conflict: causing the user interface to present a notification of the conflict to the user.

However, Wu teaches a similar system for performing a search for a job candidate, including suggesting skills/qualification for the search (Wu abstract and [0022][0041]-[0044]).  Wu teaches determining that there is a conflict between the predicted desired experience and the specified desired experience {Wu [0044] where determining that there is a conflict is interpreted to include determining that the predicted and specified desired experience do not match (as indicated in the specification and claim 6, below) and where the smart suggestions are used to modify the query, so it is determined that the smart suggestions don’t match those already in the generated query}; and responsive to determining that there is the conflict: causing the user interface to present a notification of the conflict to the user {Wu [0044][0045] and Fig. 14 where the smart suggestions are suggested to the searcher}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Lewis to incorporate determining that there is a conflict and in response, presenting notifications as taught by Wu because this would provide a manner for suggesting desired search terms (Wu at [0045]), thus assisting the user in finding job candidates who are the best fit for the job.

Referring to claim 2:
Lewis as modified by Wu discloses wherein the user interface is for a new position positing {Lewis [0017] ...the system matches one or more terms in a position title to determine qualifications for a new position posting [0017]; Examiner further notes that this limitation appears to be intended use, does not further narrow the steps of the claim or the structure of the system, and therefore, receives little weight}.


Referring to claim 3:
Lewis as modified by Wu discloses wherein causing the user interface to present the notification of the conflict is responsive to user interface input being directed at a user interface element that is for publicly posting the new position information {Wu [0040]-[0045] where the “smart suggestions” are in response to user input in [0041] which is through a user interface as indicated in [0040] and the Examiner notes that the description of the user interface element as being “for publicly posting the new position information” is merely descriptive, does not alter the steps of the method or the structure of the system, and therefore, receives little patentable weight and further, this limitation is directed to the order/sequence of the steps and selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)).  MPEP 2144.04}.

Referring to claim 4:
Lewis as modified by Wu discloses wherein causing the user interface to present the notification of the conflict is responsive to user interface input that specifies the specified desired experience  {Wu [0040]-[0045] where the “smart suggestions” are in response to user input in [0041] which is through a user interface as indicated in [0040] and the Examiner notes the description of the user interface element as being “for publicly posting the new position information” is merely descriptive, does not alter the steps of the method or the structure of the system, and therefore, receives little patentable weight and further, this limitation is directed to the order/sequence of the steps and selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)).  MPEP 2144.04}.


Referring to claim 6:
Lewis as modified by Wu discloses wherein determining that there is the conflict between the predicted desired experience and the specified desired experience comprises: determining that the predicted desired experience and the specified desired experience do not match {Wu [0044] where the smart suggestions are used to modify the query, so it is determined that the smart suggestions don’t match those already in the generated query}.

Referring to claim 8:
Lewis as modified by Wu discloses generating the notification, wherein generating the notification comprises including the predicted desired experience in the notification {Wu [0044][0045] and Fig. 14 where the smart suggestions are suggested to the searcher}.

Referring to claim 9:
Lewis as modified by Wu discloses wherein the subset of the corpus of positions is identified based at least in part on a position title specified in the new position information {Lewis [0018] The system then retrieves one or more profiles at an online social networking service for users that are currently employed in positions that match the job title and location [0018]}.

Referring to claim 10:
Claim 10 is rejected on the same basis as claim 1, with the following additions.

Lewis discloses memory storing instructions; one or more processors operably coupled to the memory and that execute the instructions to cause the one or more processors to {Lewis [0108] computer system includes memory and a processor}.

Referring to claim 11:
Claim 11 is rejected on the same basis as claim 2.

Referring to claim 12:
Claim 12 is rejected on the same basis as claim 3.

Referring to claim 14:
Claim 14 is rejected on the same basis as claim 6.

Referring to claim 16:
Claim 16 is rejected on the same basis as claim 8.

Referring to claim 17:
Claim 17 is rejected on the same basis as claim 9.

Claims 5 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 20170154311), in view of Wu et al. (US 20170344556), and further in view of Concordia et al. (US 20080086366).

Referring to claim 5:
Lewis, as modified by Wu, discloses a system for recommending position qualifications to be included in a description of an available position/job.  Lewis, as modified by Wu, does not disclose wherein determining that there is the conflict between the predicted desired experience and the specified desired experience comprises: determining that the predicted desired experience and the specified desired experience are not within a predetermined range of each other.

However, Concordia teaches a similar system for employment searching and skills specification (abstract).  Concordia teaches wherein determining that there is the conflict between the predicted desired experience and the specified desired experience comprises: determining that the predicted desired experience and the specified desired experience are not within a predetermined range of each other {Concordia [0040] ...wherein the Employer's skills selection for a particular job listing is comprised of a relationship between skills or a range of skill levels (as in FIG. 6), the Skills Match module may simply determine whether the Job Seeker skill vector falls within the region of acceptable skill levels for the job listing [0040] where the Employer’s chosen range is the predetermined range}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Lewis and Wu to incorporate determining that the predicted and specified desired experience are not within a predetermined range as taught by Concordia because this would provide a manner for allowing Employers to specify a range of skills (Concordia at [0034]), thus assisting the user in finding job candidates who are the best fit for the job.

Referring to claim 13:
Claim 13 is rejected on the same basis as claim 5.

Claims 7 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 20170154311), in view of Wu et al. (US 20170344556), and further in view of Mund (US 8244551).

Referring to claim 7:
Lewis, as modified by Wu, discloses a system for recommending position qualifications to be included in a description of an available position/job.  Lewis, as modified by Wu, does not disclose wherein the notification of the conflict to the user is a pop-up notification.

However, Mund teaches a similar system for identifying and exploring career goals (abstract).  Mund teaches wherein the notification of the conflict to the user is a pop-up notification {Mund 27:1 and Fig. 30 show pop-up notifications}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Lewis and Wu to incorporate pop-up notifications as taught by Mund because this would provide a manner for allowing users to make selections as needed (Mund at 34:36-35:17), thus assisting the user in providing needed information.

Referring to claim 15:
Claim 15 is rejected on the same basis as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Raymond J. Mooney and Razvan Bunescu. 2005. Mining knowledge from text using information extraction. SIGKDD Explor. Newsl. 7, 1 (June 2005), 3–10. DOI:https://doi.org/10.1145/1089815.1089817 (uses text mining to extract data from job announcements).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689